Upon original submission the judgment appealed from was affirmed — no opinion being written.
But it seems we were in error. The appeal is on the record proper, without bill of exceptions; and the record sent up here is none too clear.
However, upon closer inspection we are persuaded that appellant is entitled to have the action of the lower court in overruling his demurrers to the complaint — affidavit — upon which he was put to trial, reviewed. Reviewing it, we hold that it was error to reverse.
The affidavit charged appellant with the offense of "Violating Prohibition Law." Even if we granted — which we do not — that it is now common knowledge that that term, or those terms, refer to our laws prohibiting the sale, manufacture, possession, etc., of intoxicating liquors, etc., still there are grades of the offense denoted that are misdemeanors and others that are felonies.
The defendant (appellant) is entitled to know, specifically, with what grade of — as with what particular — offense he is charged. Code 1923, § 4529.
For the error in overruling appellant's demurrers to the complaint (affidavit), the rehearing is granted, the judgment of affirmance heretofore rendered is set aside, and held for naught, and the judgment of conviction is reversed and the cause remanded.
Rehearing granted; judgment of affirmance set aside; judgment of conviction reversed; and the cause remanded. *Page 331